Citation Nr: 9927965	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  93-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for pulmonary emboli 
secondary to service-connected hypertension and organic heart 
disease, status post myocardial infarction and pacemaker 
insertion.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1945 to 
November 1948, and from January 1949 to January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for 
service connection for pulmonary emboli.  The veteran filed a 
timely appeal to this adverse determination.

When this matter was previously before the Board in October 
1995 and again in September 1996, it was remanded to the RO 
for further development, which has been accomplished.  The 
case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's recurrent pulmonary emboli disorder is not 
etiologically related to his service-connected hypertension 
and organic heart disease.


CONCLUSION OF LAW

The veteran's pulmonary emboli disorder is not proximately 
due to or the result of his service-connected hypertension 
and organic heart disease, and has not been aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible or capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998). 

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  Additional disability resulting 
from the aggravation of a nonservice-connected condition is 
also compensable under 3.310(a).  Allen v. Brown, 7 Vet.App. 
429, 448 (1995) (en banc).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The veteran's claims file reveals that he was first found to 
suffer from pulmonary emboli in 1980, and has had recurrent 
instances of pulmonary emboli since that time.  The veteran 
maintains that this condition "could be secondary to my 
service connected heart condition," and thus seeks service 
connection for pulmonary emboli on a secondary basis.

In reviewing the record, the Board has found only one piece 
of medical evidence which supports the veteran's claimed link 
between his disorders.  In September 1992, Milton R. Johnson, 
M.D., a physician at Bluffs Medical Clinic, P.C., submitted a 
statement summarizing the veteran's medial problems.  In this 
statement, Dr. Johnson stated the following:

[The veteran's] diagnoses are very 
interrelated.  It would be very difficult 
to state the cause and effect of one 
disease process to the next.  However, on 
the other hand, you cannot separate one 
disease process from the other as I have 
previously stated in numerous letters.  
The pulmonary emboli certainly 
contributed to his pulmonary hypertension 
and his heart disease and chronic 
obstructive lung disease.  These disease 
processes increase the risk and also the 
like[l]ihood that he would develop 
pulmonary emboli.  Again, specific cause 
and effect is impossible to determine.

On the other hand, the veteran's claims file is replete with 
medical opinions which state that the veteran's pulmonary 
emboli is not related to his service-connected disorders.  
For example, in October 1991 the veteran underwent a VA 
examination.  Following this examination, the examiner 
diagnosed multiple episodes of pulmonary embolism by history.  
He then opined that the "[p]robable source is leg veins 
which would [be] consistent with the patient's history of 
prior morbid obesity and documented venous vascular disease 
in both lower extremities."  The Board notes that the 
veteran is not service-connected for either obesity or venous 
vascular disease.

Also of record is a transfer summary dated in February 1992 
from Poudre Valley Hospital, a private health care facility.  
Of note is a statement that the veteran's "[p]roblems 
include deep venous thrombosis with secondary varicose veins 
and recurrent pulmonary emboli."  

In October 1995, the Board remanded the veteran's claim to 
the RO for further development.  Specifically, the RO was 
instructed to schedule the veteran for a cardiovascular 
examination to determine the nature and etiology of the 
veteran's pulmonary emboli.  This examiner was to be asked to 
state a medical opinion as to the degree of medical 
probability that the veteran's service-connected disabilities 
caused or contributed to any pulmonary emboli condition found 
to be present.

Therefore, in February 1996 the veteran underwent a VA 
examination.  Following this examination, the examiner 
concluded that "[t]he patient's pulmonary emboli are 
undoubtedly due to venous disease."  He then stated that the 
only remaining question was whether the venous disease, 
itself, had its onset in service, which he resolved as 
follows:

As a result of my diligent examination of 
the patient's records and the letter that 
states that there is nothing to suggest 
the presence of venous disease occurring 
during active military service, I 
conclude that the presence of venous 
disease occurred therefore subsequent to 
discharge and that although this 
undoubtedly is in large part the basis 
for his pulmonary emboli, do not feel 
that his pulmonary emboli therefore are 
service connected.

In September 1996, the Board again remanded the veteran's 
claim to the RO for further development.  The Board noted 
that while the examiner's opinion addressed the issue of 
direct service connection for pulmonary emboli, it did not 
appear that the examiner was aware of the veteran's service-
connected disabilities, and thus did not provide an opinion 
as to whether any or all of the veteran's service-connected 
disabilities had caused or aggravated his pulmonary emboli.

Therefore, this examiner sent a clarification of his opinion, 
received by VA in July 1998.  This clarification consisted of 
a copy of his previous February 1996 examination report, with 
the clarification that he did not feel that the veteran's 
pulmonary emboli were service connected "as they are not 
caused by his HTN (hypertension), organic heart disease or MI 
(myocardial infarction)."

When the veteran's claims file was again returned to the 
Board, it was noted that this clarified opinion, while 
helpful, did not address the issue of whether the veteran's 
service-connected disorders had aggravated his pulmonary 
emboli.  Therefore, in March 1999 the Board requested an 
expert medical opinion to determine whether "it is at least 
as likely as not that the veteran's service-connected 
hypertension and/or organic heart disease, status post 
myocardial infarction and pacemaker insertion (or any other 
service-connected disability), have aggravated his recurrent 
pulmonary emboli."

In a response dated in May 1999, Dr. Calvin Eng, a medical 
expert at the Bronx, New York VA Medical Center (VAMC) stated 
that he had reviewed the veteran's claims file, including 
prior medical examinations and the results of echocardiograms 
and cardiac catheterization.  Dr. Eng discussed the veteran's 
disorders at some length, including his hypertension, organic 
heart disease, the effects of his pacemaker insertion, and 
his status post myocardial infarction condition.  He then 
concluded that, based on his review of the veteran's medical 
history, the scientific evidence, and his own expertise, 
"[p]robably the most likely cause of his pulmonary emboli is 
due to his documented venous disease."  In addition, he 
concluded that "it is my opinion that it is very unlikely 
that the service connected disorders 'aggravated' the 
patient's pulmonary emboli disorder.  This opinion is based 
on the lack of direct and indirect connection between the 
service connected conditions and pulmonary emboli, as well as 
more plausible etiologic explanations."

The Board finds that the numerous VA and private medical 
opinions which have found no connection between the veteran's 
pulmonary emboli and his service-connected disorders clearly 
outweigh the single opinion which favors the veteran's 
assertions.  First, the September 1992 statement by Dr. 
Johnson was equivocal in nature, noting that the veteran's 
hypertension and heart disease "increase the risk and also 
the like[l]ihood that he would develop pulmonary emboli," 
but also conceding that "specific cause and effect is 
impossible to determine."  In this regard, the Board notes 
that the Court has held that where a physician is unable to 
provide a definite causal connection, the opinion on that 
issue constitutes "what may be characterized as 'non-
evidence.'"  See Perman v. Brown, 5 Vet.App. 237, 241 
(1993), citing Sklar v. Brown, 5 Vet.App. 140, 145-46 (1993), 
Kates v. Brown, 5 Vet.App. 93, 95 (1993), and Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-611 (1992); see also Dyess v. 
Derwinski, 1 Vet.App. 448, 453-54 (1991).

In any case, the Board notes that, by contrast, most of the 
opinions finding no relationship between the veteran's 
service-connected disorders and his pulmonary emboli were 
quite definitive in nature.  For example, the examiner who 
performed the February 1996 examination stated that the 
veteran's pulmonary emboli were "undoubtedly" due to his 
venous disease, and concluded unequivocally that the 
veteran's pulmonary emboli "are not caused by his HTN, 
organic heart disease, or MI."  Similarly, Dr. Eng concluded 
in his May 1999 report that it was "very unlikely" that the 
veteran's service connected disorders had aggravated his 
pulmonary emboli disorder.

In addition, several of the examiners who found no connection 
between the veteran's service-connected disorders and his 
pulmonary emboli noted that they had had available and 
reviewed the previous medical evidence, including examination 
reports and diagnostic study results, in arriving at their 
conclusions, thereby enhancing the probative value of their 
opinions inasmuch as they were fully informed of the 
veteran's medical history.  This is particularly true for the 
examiner who performed the February 1996 examination and the 
medical specialist who provided the May 1999 expert opinion.  
By contrast, there is no evidence that Dr. Johnson conducted 
a longitudinal review of the veteran's medical records in 
arriving at his conclusions. 

Furthermore, the examiner who performed the February 1996 
examination and Dr. Eng both supported their conclusions with 
extensive medical and scientific reasoning, including the 
findings contained in previous examination reports as well as 
the results of diagnostic studies.  By contrast, Dr. Johnson 
did not offer any supporting rationale for his bare 
conclusion that the veteran's service-connected disorders had 
increased the risk and the likelihood of developing pulmonary 
emboli.

Finally, every one of the examiners who opined as to the 
cause of the veteran's pulmonary emboli stated that it was 
probably due to his venous disease.  Indeed, as noted above, 
the VA examiner who performed the February 1996 examination 
went further and concluded that it was "undoubtedly" due to 
venous disease.  Thus, these examiners not only found that 
the evidence did not support the alleged connection between 
the veteran's service-connected disorders and his pulmonary 
emboli, but further buttressed their opinions with an 
affirmative finding and explanation of what it was that did 
cause his pulmonary emboli disorder - namely, venous disease.  

Thus, after a careful review of the record and the various 
medical opinions, the Board finds that the preponderance of 
the evidence is against the claim of service connection for 
pulmonary emboli secondary to service-connected hypertension 
and organic heart disease.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, for the reasons discussed in analyzing the relative 
weight to be accorded to the medical opinions, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

The veteran's claim for service connection for pulmonary 
emboli secondary to service-connected hypertension and 
organic heart disease, status post myocardial infarction and 
pacemaker insertion, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

